Citation Nr: 1731298	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, Type II.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach condition.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for diabetic nephropathy with hypertension. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

10.  Entitlement to service connection for stress. 

11.  Entitlement to service connection for a dental condition for treatment purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2010 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a statement submitted in February 2014, the Veteran requested a hearing before a Veteran's Law Judge at a local RO.  The Veteran's representative reiterated this request in a statement submitted in December 2014.  The Board remanded this appeal in January 2015 so that the Veteran could be scheduled for the requested Board hearing.  However, in May 2016 the Veteran submitted a form indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In regard to the Veteran's dental claim, service connection may be awarded for a dental condition for compensation purposes, for treatment purposes, or both.  The Board observes that the Veteran's initial claim only listed "teeth," and did not specify whether service connection was being sought for compensation purposes, treatment purposes, or both.  See VA Form 21-4138 received in February 2009.  However, in correspondence received in November 2011, the Veteran states, "I've had problems with my teeth in the Military the doctors did a temporary fix.  And the problem resurfaced now the VA doesn't want to recognize it."  The Board finds that this statement indicates that the Veteran intended the claim to be for entitlement to service connection both for compensation purposes and for treatment purposes.

To date, the RO has treated the Veteran's dental claim as one for entitlement to service connection for dental treatment purposes only and has not adjudicated the issue of entitlement to service connection for a dental condition for compensation purposes.  See April 2010 rating decision; October 2011 statement of the case; May 2012 supplemental statement of the case.  As such, the issue of entitlement to service connection for a dental condition for compensation purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, Type II; entitlement to service connection for a back condition; entitlement to service connection for diabetic nephropathy with hypertension; entitlement to service connection for peripheral neuropathy of the bilateral upper extremities; entitlement to service connection for peripheral neuropathy of the bilateral lower extremities; entitlement to service connection for sleep apnea; entitlement to service connection for bilateral carpal tunnel syndrome; and entitlement to service connection for a dental condition for treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1992 rating decision denied the Veteran's claim for entitlement to service connection for a stomach condition; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the October 1992 rating decision.

2.  An August 2007 Board decision denied the Veteran's petition to reopen a claim for entitlement to service connection for a stomach condition; the Veteran has not submitted a motion for reconsideration of the August 2007 Board decision and did not timely appeal that decision.

3.  Evidence received since the August 2007 Board decision is new, but is not material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a stomach condition.

4.  A September 2009 Board decision denied the Veteran's claim for entitlement to service connection for a back strain condition; the Veteran has not submitted a motion for reconsideration of the September 2009 Board decision and did not timely appeal that decision.

5.  Evidence received since the September 2009 Board decision is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back condition.

6.  The evidence of record does not show that the Veteran's claimed stress is related to his active service.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The August 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

3.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a stomach condition; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The September 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  New and material evidence having been received, the claim for entitlement to service connection for a back condition, is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

6.  The criteria for entitlement to service connection for stress are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the claim for entitlement to service connection for a back condition.  Given the nonprejudicial nature of this action, the Board finds that any deficiency in VA's compliance with the notification and assistance requirements as to the issue to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the other issues decided herein, VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been provided examinations as to his claimed stomach condition and stress.  As to the claimed stomach condition, the Board herein finds that new and material evidence has not been received to reopen the previously denied claim.  Therefore, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).  As to the claimed stress, a VA examination is not required because the Board herein finds that the record does not show the Veteran's stress may be related to an event, injury, or disease that occurred in service.  See 38 C.F.R. § 3.159(c)(4)(i).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Reopening Issues

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).  An exception to these rules is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

Service Connection for a Stomach Condition

The Veteran submitted an original claim for entitlement to service connection for a stomach condition in April 1992.  See correspondence received in April 1992.  Evidence submitted in support of the claim included private treatment records showing that the Veteran complained of stomach and bowel symptoms in November 1991, but that the symptoms resolved later the same month.  The diagnosis provided in the private treatment records was gastroenteritis, resolved.  In the October 1992 rating decision, the RO denied the Veteran's claim, explaining that the record showed the Veteran's in-service gastroenteritis to be acute and transitory with no chronic residuals.  The RO notified the Veteran of the decision in a letter dated in October 1992.  The letter was enclosed with a VA Form 4107, Your Rights to Appeal our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue, and new and material evidence was not received within the one-year period following notice of the decision.  As such, the Veteran did not timely appeal the October 1992 rating decision's denial of entitlement to service connection for a stomach condition.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The October 1992 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a stomach condition in May 2003.  See VA Form 21-4138, Statement in Support of Claim, received in May 2003.  In that petition, the Veteran contended that he had acid reflux during service and had self-treated the condition until recently.  In a May 2004 rating decision, the RO denied the Veteran's petition, explaining that evidence received since the prior denial did not establish that the Veteran's current stomach disability was related to his military service.  The Veteran submitted a timely notice of disagreement as to the issue in July 2004 and, following issuance of a statement of the case in April 2005, submitted a timely substantive appeal in April 2005.  In an April 2007 brief, the Veteran's representative asserted, "The appellant in reopening this issue refers to service medical records (SMR's) which indicate a diagnosis of gastroenteritis.  Unfortunately, evidence received subsequent [to] military service are negative of any complaints referable to this condition."  See correspondence received in April 2007.  The Board issued a decision in August 2007 denying the Veteran's petition to reopen the previously denied claim.  In the decision, the Board explained that the evidence received since the prior denial showed that the Veteran had received treatment for gastroesophageal reflux disease (GERD) and gastroenteritis.  The Board acknowledged the Veteran's contention that he had a stomach condition in service that had continued through the present.  However, the Board concluded that the additional evidence was cumulative or redundant, and did not otherwise show continuity of treatment for a stomach disorder since service or establish a nexus between the current stomach conditions and the Veteran's service.  The Veteran did not file a motion for reconsideration of the decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the August 2007 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence received since the final August 2007 Board decision that is relevant to the claim for entitlement to service connection for a stomach condition includes VA treatment records and the Veteran's Social Security Administration records.  The medical treatment records, to include those in the Social Security Administration records, show that the Veteran continues to be treated for gastritis and GERD.  They do not contain any medical statements medically linking those conditions to the Veteran's active service.  As such, those records are new in the sense that they were not previously considered by VA in the prior final denial, but they are not considered material because they are essentially cumulative of evidence that was of record at the time of the prior final denial.  Specifically, they merely confirm the Veteran's current diagnoses of and treatment for gastritis and GERD, which were considered by the Board in its final August 2007 decision.  They do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a stomach condition.

In summary, the Veteran was most recently denied reopening of the claim for entitlement to service connection for a stomach condition in the final August 2007 Board decision.  Evidence received since the final August 2007 Board decision is cumulative of evidence already considered by VA and does not otherwise relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for a stomach condition has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a stomach condition is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Condition

The Veteran submitted an original claim for entitlement to service connection for a back condition in October 2003.  See VA Form 21-4138, received in October 2003.  In the May 2004 rating decision, the RO denied the Veteran's claim, explaining that the service treatment records show treatment for back pain in August 1971 and March 1972, but that the Veteran's separation examination included a normal evaluation of the spine and musculoskeletal system.  Therefore, the back pain experienced during service appears to have been acute and transitory and resolved with treatment.  The rating decision also noted the Veteran's contentions of having back injuries during physical training and a lay witness statement indicating that the Veteran fell while performing a training exercise.  The Veteran submitted a timely notice of disagreement as to the issue in July 2004 and, following issuance of a statement of the case in April 2005, submitted a timely substantive appeal in April 2005.

In August 2007, the Board remanded the issue to the AOJ with instructions to provide the Veteran a VA examination to determine the likely etiology of any diagnosed back pain.  The Veteran was provided the request VA examination in June 2009.  The examiner noted that X-rays showed no disc space narrowing, but did show calcification at L4 and L5.  The examiner further noted the service treatment records showing treatment for back pain.  He diagnosed the Veteran with lumbar strain and opined that the disability is not related to the low backache for which the Veteran was treatment while on active service because the in-service complaints were not severe, but rather were mild and self-limiting.

In September 2009, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a back strain condition.  In so doing, the Board found that the Veteran had a current disability of lumbar strain and noted the in-service complaints of back pain and the Veteran's contentions that he experienced symptoms continuously since service.  However, the Board found the Veteran's contentions to be unsupported, and that the June 2009 VA examiner's negative nexus opinion supported a finding that service connection was not warranted.  The Veteran did not file a motion for reconsideration of the decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the September 2009 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence received since the final September 2009 Board decision that is relevant to the claim for entitlement to service connection for a back condition includes a report for a June 2010 X-ray of the lumbar spine showing mild arthritic changes T12, L1, L3, L4-5, and L5-S1; and a report for a January 2011 MRI of the lumbar spine showing moderate diffuse disc bulges and mild to moderate canal stenosis.  These records are new because they were not previously considered by VA.  In addition, they show additional back disabilities beyond the lumbar strain considered by the June 2009 VA examiner and by the Board in the September 2009 decision.  The records are therefore also material because they raise the possibility of entitlement to service connection for newly shown back disabilities and trigger VA's duty to assist by providing a medical examination or opinion.  As such, they raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a back disability, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Service Connection for Stress

The Veteran seeks entitlement to service connection for "stress because I.D. theft."  See VA Form 21-4138 received in February 2009.  In a statement received in March 2009, he also asserted, "I'm being stressed by [the] process that VA uses."  He has not set forth any specific contentions as to why he believes his current stress over identity theft and VA processes is related to his active service.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran was specific in his claim for entitlement to service connection for stress, indicating that the stress at issue was due to identity theft.  His March 2009 statement is equally as specific, indicating that the stress at issue was related to VA processes.  There is no indication that the Veteran intended the claim to encompass other symptoms.  In that regard, the Board notes that the Veteran also petitioned to have his previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD) reopened in the February 2009 claim.  As such, the Veteran submitted separate claims for his stress due to identity theft and for his PTSD, further indicating that the claim for "stress" was not meant to encompass other psychiatric symptoms.

The Board further notes that, in support of his petition to reopen the claim for entitlement to service connection for PTSD, the Veteran asserted that he had nightmares and depression due to in-service stressful events.  In January 2012, the RO issued a rating decision denying the Veteran's claim for entitlement to service connection for PTSD.  The Veteran did not complete an appeal of that issue to the Board.  Therefore, the issue of entitlement to service connection for PTSD is not for consideration by the Board at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.

Turning back to the claim for entitlement to service connection for stress due to identity theft and VA processes, the Veteran has not indicated when the alleged identity theft occurred.  The service treatment records make no reference to identity theft or to any psychiatric complaints.  The Veteran's February 1973 separation physical examination report reflects a normal psychological evaluation.  In March 1973, the Veteran signed a Statement of Medical Condition form indicating that he had no change in medical condition since the February 1973 examination.  The Board concludes that there simply is no evidence of record linking the Veteran's claimed stress to his active service.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for stress due to identity theft and VA processes.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for a stomach condition; therefore, the claim is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for a back condition is reopened.

Entitlement to service connection for stress is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Back Condition

The Veteran seeks entitlement to service connection for a back condition.  He asserts that he has a current back condition due to strenuous training activities, including marches and martial arts; falling onto his back into water; and carrying caskets.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in December 2011.  The service treatment records show that the Veteran complained of back pain in August 1971 and March 1972.  The record includes the report for a June 2010 X-ray of the lumbar spine showing mild arthritic changes T12, L1, L3, L4-5, and L5-S1; and the report for a January 2011 MRI of the lumbar spine showing moderate diffuse disc bulges and mild to moderate canal stenosis.

The Veteran was afforded VA examinations as to his claimed back condition in June 2009.  However, that examination reflects consideration only of the Veteran's lumbar strain, and not of the arthritic changes shown in the June 2010 X-ray or the disc bulges and canal stenosis shown in the January 2011 MRI.  The Board therefore finds that the issue must be remanded so that the Veteran may be afforded a VA examination in consideration of the back conditions shown in the June 2010 X-ray and January 2011 MRI.

Service Connection for Diabetes, Sleep Apnea, and Carpal Tunnel Syndrome

The Veteran's petition to reopen the claim for entitlement to service connection for diabetes mellitus, Type II, and his claims for entitlement to service connection for sleep apnea and carpal tunnel syndrome were most recently adjudicated by the AOJ in a May 2012 supplemental statement of the case.  Since then, additional evidence, to include VA treatment records, has been received that is relevant to those issues.  The Veteran has not waived initial consideration of that evidence by the AOJ.  Therefore, the issues must be remanded so that the AOJ may consider the newly received evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Service Connection for Nephropathy and Neuropathy

The medical evidence of record indicates that the Veteran's nephropathy, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities are symptoms of or secondary to the Veteran's diabetes mellitus, Type II.  Therefore, the outcome of the Veteran's petition to reopen the claim for entitlement to service connection for diabetes mellitus, Type II, that is remanded herein could have a significant impact on his claims relating to those disabilities.  As such, the issues of entitlement to service connection for diabetic nephropathy, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities are inextricably intertwined with the issue of reopening the claim for entitlement to service connection for diabetes mellitus, Type II.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the petition to reopen the claim for entitlement to service connection for diabetes mellitus, Type II, must be adjudicated by the AOJ prior to appellate consideration of entitlement to a service connection for diabetic nephropathy, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.

Service Connection for a Dental Condition for Treatment Purposes

The regulation relating to service connection for dental conditions for treatment purposes was amended, effective February 29, 2012, to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for entitlement to service connection for a dental condition for treatment purposes only after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  In this case, there is no indication that the RO referred the claim for entitlement to service connection for a dental condition for treatment purposes to the VHA, as required under 38 C.F.R. § 3.381.  Therefore, the issue must be remanded so that the claim may be referred to the VHA for appropriate consideration.

The Veteran should also be provided notice of the factors pertinent to substantiating a claim for entitlement to service connection for a dental condition for treatment purposes.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the factors pertinent to substantiating a claim for entitlement to service connection for a dental condition for treatment purposes.

2.  Thereafter, refer the claim for entitlement to service connection for a dental condition for treatment purposes to an appropriate VA Medical Center to determine whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed back disability other than lumbar strain.  Provide the record and a copy of this remand to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide diagnoses, either as shown in the record or on examination, for any current back disabilities other than lumbar strain.  The diagnoses should reflect consideration of the June 2010 X-ray of the lumbar spine showing mild arthritic changes at T12, L1, L3, L4-5, and L5-S1, and the January 2011 MRI of the lumbar spine showing moderate diffuse disc bulges and mild to moderate canal stenosis, reports of which are included in the medical treatment evidence of record.

b.  For each diagnosed back disability other than lumbar strain, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the competent and credible lay statements from the Veteran.  Specifically, the Veteran has reported that, in service, he marched and engaged in judo during training; he fell 10 to 15 feet into water; and he carried caskets.  Any opinion given must also reflect consideration of the service treatment records showing complaints of back pain.

If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


